DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15,19-22 and 24-32 are pending, of which claim 1 is independent. Claims 16-18 and 23 were cancelled. Claims 29-32 are new.

Response to Arguments
The rejections of the Non-Final office action mailed 3/30/2022 have been overcome by the applicant's arguments and amendments.

Allowable Subject Matter
Claims 1-15,19-22 and 24-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Rodrigo Exterkoetter et al., "Petroleum Reservoir Connectivity Patterns Reconstruction using Deep Convolutional Generative Adversarial Networks," 2018 7th Brazilian Conference on Intelligent Systems, p. 97-102 (Oct. 2018) (Exterkoetter) discloses a deep convolutional generative adversarial network model to reconstruct the petroleum reservoir connectivity patterns. In order to evaluate the proposed methodology, the training and the inference of the DCGANs were performed using a synthetic dataset and to verify how different DCGAN model parameters such as filters and number of layers can influence the result. 

US Patent Application Publication No. 2019/0302290 (Alwon) discloses processing and interpreting seismic data using a trained generator network, as trained via generated seismic data and a discriminator network. Alwon gathers seismic data of a survey of a geologic environment and processes at least a portion of the seismic data utilizing the trained generator network to generate processed data.
WO 2018/148492 Al (Schlumberger) discloses using added noise to condition data sets for better processing.
These references taken either together or in combination with the prior art of record fail to disclose instructions, including:
Claim 1: training a first iteration of a machine learning model using the conditioning data for the one stage of hydrocarbon management, the one or more geological concepts, and the one or more input geological models; generating, based on the first iteration of the machine learning model, one or more geological models with new conditioning data; using the one or more geological models generated based on the first iteration of the machine learning model for the one stage of hydrocarbon management; accessing conditioning data for a subsequent stage of hydrocarbon management related to the subsurface, the subsequent stage comprising a different and later stage to the one stage and comprising one of the development stage or a production stage, the conditioning data for the subsequent stage being different from the conditioning data for the one stage; training a second iteration of the machine learning model using the conditioning data for the subsequent stage of hydrocarbon management, wherein the training of the second iteration of the machine learning model is further dependent on one or both of the conditioning data for the one stage of hydrocarbon management used in the first iteration or the machine learning model trained in the first iteration in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/Primary Examiner, Art Unit 2148